DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitsu Haraguchi on 03/10/2021.
	The claims are amended as follows:
	Claim 1 is hereby amended to incorporate and append the limitations of previously set forth Claims 10 and 11, at the end of the limitations of previously set forth Claim 1, to read: 

A surface-coated cutting tool comprising: a tool body... plane exhibiting the maximum TC value is the (200) plane…wherein the TCmax is measured by using an X-ray diffractometer, X-ray diffraction peak intensities are measured by a 2θ-θ method in which a Cu K-alpha X-ray is used, in conditions where a measurement range (2θ) is 30 to 130 degrees, an X-ray output is 45 kV, 40 mA, a divergence slit is 0.5 degrees, a scan step is 0.013 degrees, and a measurement time per step is 0.48 sec/step, …wherein the hard coating layer is formed by: smoothing a surface of a flank face of the tool body to a surface roughness (Ra) of 0.2 µm or less, and depositing a film by using a non-equilibrium magnetron sputtering device on the tool body in a condition where the flank face is tilted with respect to an incident angle of plasma.

Claims 10 and 11 are hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The purpose of this Corrected Notice of Allowability is to edit the Examiner’s Amendment set forth in the Notice of Allowability 03/23/2022 to clearly set forth that the limitations of previously set forth Claims 10-11 are appended to the end of Claim 1, as set forth above.  The claims remain in condition for allowance for the reasons set forth in the Notice of Allowability mailed on 03/23/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784




/Daniel J. Schleis/Primary Examiner, Art Unit 1784